DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The amendments filed with the written response received on May 18, 2022 and June 16 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 2, 5, 7, 9, 11, 12, 15, and 17 are amended. Claims 21-31 have been added as new claims.  Applicant cancels claims 6, 8, 10, 13, 14, 16, and 18-20. Accordingly, claims 1, 2, 5, 7, 9, 11, 12, 15, 17, and 21-31 are pending in this application.  
Response to Arguments
On Page 7 & 8 of the Applicant’s remarks, dated May 18, 2022, the Applicant argues that in Claim 1 Foxen fails to disclose "the footbed including one or more reliefs extending into the outer surface of the chassis and partially through the chassis" and "an outsole attached to the footbed including one or more protuberances received by the one or more reliefs, the outsole forming a ground-engaging surface of the article of footwear," as recited in amended independent claim 1.  The Applicant’s arguments are not commensurate with the rejected claims.  A new rejection is provided below based on applicant’s newly amended claims.
On Page 8 of the Applicant’s remarks, dated May 18, 2022, the Applicant argues Foxen and Ellis, whether alone or in combination, fail to disclose the limitations of amended independent claim 11.  The Applicant’s arguments are not commensurate with the rejected claims.  A new rejection is provided below based on applicant’s newly amended claims.
On Page 8 of the Applicant’s remarks, dated May 18, 2022, the Applicant argues Foxen nor Ellis discloses "the one or more sockets having a rounded polycentric cross-sectional shape having more than one axis of symmetry," as recited in new independent claim 26. New claims 27-31 depends from claim 26 and is allowable for at least the same reason as claim 26. The Applicant’s arguments are not commensurate with the rejected claims.  A new rejection is provided below based on applicant’s newly amended claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2005/0268490 A1 to FOXEN (herein after "Foxen”).
As to Claim 26, Foxen discloses a sole structure (12)  for an article of footwear (10 of Foxen),  the sole structure  comprising: a chassis (frame member 30)  including a footbed and one or more sockets formed at least partially through the footbed (See Annotated Figure 3 of Foxen), the one or more sockets disposed within a ball region of the article of footwear and a heel region of the article of footwear (See Annotated Figure 3 of Foxen); one or more asymmetrical haptic elements (inserts 40a, 40b, 40c) each received within a respective one of the sockets (apertures 32a-c) and having a first surface protruding from the footbed of the chassis (frame member 30) (See Annotated Figure 3 of Foxen),  the one or more sockets having a rounded polycentric cross-sectional shape having more than one axis of symmetry  (See Paragraph 0031 of Foxen, teaching and suggesting one or more sockets (apertures 32a-32c) having different shapes that can be overlapping or not limited to overlapping, which includes rounded, "inserts 40a-40c may have a variety of other shapes and are not limited to overlapping configurations. In addition, the circular regions may be replaced with triangular, square, oval, hexagonal, or pentagonal regions for example, or other non-geometrically-shaped regions. Furthermore, the number of regions in each of inserts 40a-40c and the number of inserts may vary considerably… the various inserts 40a-40c may vary").  Examiner notes that the disclosure specifically (para. 0054) teaches a polycentric cross-sectional shape, “whereby the cross-sectional shape is continuously rounded, but has more than one axis of symmetry. For example, the sockets 228a-228c may be described as having different D-shaped, oval-shaped,...”  Therefore, Foxen teaches an oval and rounded polycentric cross-sectional shape by providing an oval and rounded corresponding socket geometry (apertures 32a-32c of Foxen).  

    PNG
    media_image1.png
    1027
    1171
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7, 9, 21 – 23, 24 – 25, 28, and 30 - 31 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0268490 A1 to FOXEN (herein after "Foxen") in view of U.S. Patent Application Publication No. 2005/0268487 A1 to ELLIS III (herein after "Ellis"), and further in view of U.S. Patent No. 9,955,749 B2 to Van Atta (herein after "Van").
As to Claim 1, Foxen discloses a sole structure (12) for an article of footwear (10), the sole structure comprising: a chassis (frame member 30) including a footbed (See Annotated Figure 3) , the chassis (frame member 30) having an interior surface  (See Annotated Figure 3 & Figure 4) and an outer surface (See Annotated Figure 3 & Figure 4) formed on an opposite side from the interior surface  (See Annotated Figure 3 & Figure 4) the interior surface defining one or more sockets (apertures 32a-c) (See Annotated Figure 3), and one or more asymmetrical haptic elements (inserts 40a, 40b, 40c) each having a bottom surface (lower surface 42a, 42b, 42c) received within a respective one of the one or more sockets (apertures 32a-c) (See Annotated Figure 3)  and a top surface (upper surface 41a-41c) protruding from the interior surface of the chassis (frame member 30) (See Figure 4 and Paragraph 0027, teaching that the upper surface of insert 41a-41c protrudes from the interior surface of the chassis (frame member 30)  to the cover member (20)), and an outsole (See Annotated Figure 3) attached to the footbed (See Annotated Figure 3), the outsole forming a ground-engaging surface of the article of footwear (See Paragraph 0037 of Foxen, teaching and Outsole (50) forming a ground contacting surface). 


    PNG
    media_image2.png
    893
    1746
    media_image2.png
    Greyscale

Although Foxen discloses a chassis (frame member 30) including a footbed, Foxen is silent regarding the chassis (frame member 30) including a footbed having a first hardness. 
Additionally, Foxen does not teach or suggest each of the one or more haptic elements having a different hardness than the first hardness.
Conversely, Ellis teaches footwear with a chassis including a footbed having a first hardness.  Further Ellis’ footwear teaches each of the one or more haptic elements (inserts 40a, 40b, 40c) having a different hardness than the first hardness. (See a first haptic element (161) having a first hardness.  See Figures 11D and paragraph [0179, and 180], Ellis explicitly states that cushioning compartments or chambers 161 "may be softer or firmer than other sole material or may be provided with special shock absorption, energy efficiency, wear, or stability characteristics”).   
Foxen is analogous art to the claimed invention as it relates to footwear having a sole structure with compressible inserts; and, Ellis is analogous art to the claimed invention in that it provides a hardness or firmness for the disk shaped midsole portions for the shoe wearer.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the footbed of the chassis and the inserts (40a, 40b, 40c) of Foxen, such that a footbed having a first hardness and each of the one or more inserts have a different hardness than the footbed as taught by Ellis, to provide shoes that can be customized to the desired cushioning or support characteristics for a particular activity or different levels of activity, such as running, training or racing shoes (par. 183) for the shoe wearer.  
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Still further, Foxen and Ellis are silent in teaching the footbed including one or more reliefs extending into the outer surface of the chassis and partially through the chassis , including one or more protuberances received by the one or more reliefs.
However, Van teaches the footbed including one or more reliefs extending into the outer surface of the chassis and partially through the chassis (See Col. 11, Lines 27 – 40, and Annotated Figure 18, and Figure 20 of Van), and one or more protuberances received by the one or more reliefs (See Annotated Figure 18 of Van, teaching a protuberance in the outsole received by the one or more reliefs).

    PNG
    media_image3.png
    1004
    1733
    media_image3.png
    Greyscale

Van is analogous art to the claimed invention in that it provides sensory feedback members that include a projection extending through the first aperture and configured to contact the ground for the shoe wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the outsole of Foxen/Ellis, with the footbed including one or more reliefs extending into the outer surface of the chassis and partially through the chassis, including one or more protuberances received by the one or more reliefs, as taught by Van, in order to provide stability and traction to the shoe wearer thereby preventing the wearer from sliding and falling on slippery surfaces.  
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 2, Foxen/Ellis/Van disclose the sole structure of Claim 1, wherein at least one of the one or more haptic elements (inserts 40a, 40b, 40c) is disposed in a forefoot region of the chassis (frame member 30) (See Figures 3-4 of Foxen, teaching wherein at least one of the one or more haptic elements is disposed in a forefoot region of the chassis) wherein at least one of the one or more haptic elements (inserts 40a, 40b, 40c) is disposed in a heel region of the chassis (frame member 30) (See Figures 3-4 of Foxen, teaching wherein at least one of the one or more haptic elements is disposed in a heel region of the chassis) each of the one or more haptic elements (inserts 40a, 40b, 40c of Foxen as modified by the disk (161 of Ellis)  has a lower hardness than the footbed (See paragraph 179 of Ellis, “The disks or capsules (161) of cushioning material may be made from any of the midsole materials mentioned above…that may be softer or firmer than other sole material or may be provided with special shock absorption, energy efficiency, wear, or stability characteristics.”).  
As to Claim 5, Foxen/Ellis/Van disclose the sole structure of Claim 1, wherein the one or more haptic elements (inserts 40a, 40b, 40c) includes a first haptic element having a first hardness and a second haptic element having a second hardness (See Annotated Figure 3 & Figure 4 of Foxen, wherein the first haptic element (40b of Foxen) is disposed in a forefoot region of the chassis and the second haptic element (40a of Foxen) is disposed in a heel region of the chassis), and wherein the first haptic element (insert 40b of Foxen) is disposed in a forefoot region of the chassis (frame member 30 of Foxen) and the second haptic element (40a)is disposed in a heel region of the chassis (frame member 30 of Foxen) (See Annotated Figure 3 & Figure 4 of Foxen, teaching wherein the first haptic element (40b of Foxen) is disposed in a forefoot region of the chassis and the second haptic element (40a) is disposed in a heel region of the chassis).  
As to Claim 7, Foxen/Ellis/Van disclose the sole structure of Claim 1, wherein each of the one or more sockets (apertures 32a-c of Foxen)  forms an opening in the chassis (frame member 30 of Foxen) (See Annotated Figures 3-4 of Foxen), the bottom surface (lower surface 42a, 42b, 42c of Foxen) of each of the one or more haptic elements (inserts 40a, 40b, 40c of Foxen) being exposed through the opening (See Annotated Figure 3-4, and Paragraphs 0028-0029 of Foxen, teaching wherein each of the one or more sockets forms an opening in the chassis, the bottom surface of each of the one or more haptic elements being exposed through the opening), wherein the bottom surface (lower surface 42a, 42b, 42c of Foxen) of each of the one or more haptic elements (inserts 40a, 40b, 40c of Foxen) protrudes through the opening (See Annotated Figures 3-4, 5A-5B, and Paragraphs 0028-0029, 0030, 0032, 0036-0038 of Foxen.  Foxen teaches the haptic elements (inserts 40a, 40b, 40c) extending between cover member 20 and outsole 50). 

    PNG
    media_image4.png
    868
    895
    media_image4.png
    Greyscale
  
As to Claim 9, Foxen/Ellis/Van disclose the sole structure of Claim 1, wherein the outsole (50 of Foxen) includes an inner surface facing the outer surface of the chassis (frame member 30 of Foxen) and an exterior surface formed on an opposite side of the outsole (50) than the inner surface (See Annotated Figure 3 of Foxen), the bottom surface (lower surface 42a, 42b, 42c of Foxen) of each of the one or more haptic elements (inserts 40a, 40b, 40c of Foxen) extending at least partially through the outsole (50) (See Annotated Figure 3, and Paragraph 0029, and 0037 of Foxen, teaching the one or more haptic elements (inserts 40a, 40b, 40c)  extending at least partially through the outsole (outsole 50 of Foxen), wherein the outer surface of the outsole includes one or more depressions defined by the one or more protuberances (See Annotated Figure 18 of Van), each of the one or more depressions surrounding at least one of the one or more haptic elements (Sensory Feedback Member 1840 of Van) (See Annotated Figure 18 of Van).
As to Claim 21, Foxen/Ellis/Van disclose the sole structure of Claim 1, wherein the one or more sockets (apertures 32a-32c of Foxen) includes a rounded polycentric cross-sectional shape having more than one axis of symmetry (See Paragraph 0031 of Foxen, teaching and suggesting one or more sockets (apertures 32a-32c) having different shapes that can be overlapping or not limited to overlapping, which includes rounded, "inserts 40a-40c may have a variety of other shapes and are not limited to overlapping configurations. In addition, the circular regions may be replaced with triangular, square, oval, hexagonal, or pentagonal regions for example, or other non-geometrically-shaped regions. Furthermore, the number of regions in each of inserts 40a-40c and the number of inserts may vary considerably… the various inserts 40a-40c may vary").  Examiner notes that the disclosure specifically (para. 0054) teaches a polycentric cross-sectional shape, “whereby the cross-sectional shape is continuously rounded, but has more than one axis of symmetry. For example, the sockets 228a-228c may be described as having different D-shaped, oval-shaped,...”  Therefore, Foxen teaches an oval and rounded polycentric cross-sectional shape by providing an oval and rounded corresponding socket geometry (apertures 32a-32c of Foxen) and wherein the one or more sockets (apertures 32a-32c of Foxen) include a first socket disposed within a ball region of the article of footwear and a second socket disposed within a heel region of the article of footwear (See Annotated Figure 3 of Foxen, teaching wherein the one or more sockets include a first socket disposed within a ball region of the article of footwear and a second socket disposed within a heel region of the article of footwear).  
As to Claim 22, Foxen/Ellis/Van disclose The sole structure of Claim 1, wherein the bottom surface extends through a respective one or more sockets and extends into a portion of the one or more reliefs  (See Col. 11, Lines 27 – 40, and Annotated Figure 18, and Figure 20 of Van).
As to Claim 23, Foxen/Ellis/Van disclose the sole structure of Claim 1, wherein the one or more asymmetrical haptic elements are exposed to a ground surface through a respective socket  (See Col. 11, Lines 27 – 40, and Annotated Figure 18, and Figure 20 of Van).

    PNG
    media_image5.png
    1004
    1733
    media_image5.png
    Greyscale

As to Claim 24, Foxen/Ellis/Van disclose the sole structure of Claim 23, wherein the one or more asymmetrical haptic elements and the one or more protuberances received by the one or more reliefs form a secondary traction region (See Figures 7 - 9, Annotated Figure 18 of Van, and Col. 8 Lines 9 - 51 of Van, teaching the one or more protuberances received by the one or more reliefs form a secondary traction region),  the secondary traction region forming a portion of the ground-engaging surface when a vertical compression force is applied to the article of footwear (See Figures 16 - 20 of Van).  
As to Claim 25, Foxen/Ellis/Van disclose the sole structure of Claim 1, wherein the one or more reliefs includes a forefoot relief and a heel relief, the one or more sockets includes a pair of forefoot sockets (See Figure 6 & 20, and Annotated Figure 18 of Van), and a heel socket, and wherein the forefoot relief is configured to house the pair of forefoot sockets and the heel relief is configured to house the heel socket (See Figure 6 & 20, and Annotated Figure 18 of Van).  
As to Claim 28, Foxen/Ellis/Van disclose The sole structure of Claim 1, wherein one of the one or more asymmetrical haptic elements (inserts 40a, 40b, 40c of Foxen) comprises a shape that is different than another of the one or more asymmetrical haptic elements (See Annotated Figure 3 & Figure 4 of Foxen), and wherein one of the one or more sockets comprises a shape that is different than another of the one or more sockets (See Annotated Figure 3 & Figure 4 of Foxen).  
As to Claim 30, Foxen/Ellis/Van disclose The sole structure of Claim 1, wherein the one or more asymmetrical haptic elements (inserts 40a, 40b, 40c of Foxen) comprise a bladder filled with a compressible fluid or media (See Paragraph 0036 of Foxen).  
As to Claim 31, Foxen/Ellis/Van disclose the sole structure of Claim 1, wherein the one or more asymmetrical haptic elements (inserts 40a, 40b, 40c of Foxen) includes at least one forefoot haptic element and at least one heel haptic element (See Annotated Figure 3 & Figure 4 of Foxen), and wherein the at least one forefoot haptic element has a hardness greater than that of the at least one heel haptic element (Ellis’ footwear teaches each of the one or more haptic elements (inserts 40a, 40b, 40c) having a different hardness than the first hardness and further teaching wherein the at least one forefoot haptic element has a hardness greater than that of the at least one heel haptic element. (See a first haptic element (161), and See Figures 11D, and Paragraph 0179 & 180, Ellis explicitly states that cushioning compartments or chambers 161 "may be softer or firmer than other sole material … but can be individually tailored for the right and left shoe with variations in the firmness of the material in compartments 161 for special applications such as sports shoes,”).   

    PNG
    media_image6.png
    733
    1133
    media_image6.png
    Greyscale


Claims 11 – 12, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0268490 A1 to FOXEN (herein after "Foxen") in view of U.S. Patent Application Publication No. 2005/0268487 A1 to ELLIS III (herein after "Ellis"), and further in view of U.S. Patent No. 9,955,749 B2 to Van Atta (herein after "Van").
As to Claim 11, Foxen discloses a sole structure for an article of footwear, the sole structure comprising: a chassis (frame member 30)  including a footbed (See Annotated Figure 3), and one or more asymmetrical haptic elements (Inserts 40a-40c) elements (Inserts 40a-40c) each received within a respective one of the sockets (apertures 32a-32c) and having a top surface (upper surface 41a-41c) protruding from the footbed of the chassis  (See Annotated Figure 3 and Figure 4 and Paragraph 0029-0030 of Foxen) and a bottom surface opposite the top surface (See Annotated Figure 3), 

    PNG
    media_image1.png
    1027
    1171
    media_image1.png
    Greyscale


Although Foxen discloses a plurality of sockets formed at least partially through the footbed (See Annotated Figure 3 of Foxen), Foxen is silent in disclosing a footbed having a first harness.
Conversely, Ellis teaches footwear with a chassis including a footbed having a first hardness.  Further Ellis’ footwear teaches each of the one or more haptic elements (inserts 40a, 40b, 40c of Foxen) having a different hardness than the first hardness. (See a first haptic element (161) having a first hardness.  See Figures 11D and paragraph [0179, and 180], Ellis explicitly states that cushioning compartments or chambers 161 "may be softer or firmer than other sole material or may be provided with special shock absorption, energy efficiency, wear, or stability characteristics”)   
Foxen is analogous art to the claimed invention as it relates to footwear having a sole structure with compressible inserts; and, Ellis is analogous art to the claimed invention in that it provides a hardness or firmness for the disk shaped midsole portions for the shoe wearer.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the footbed of the chassis and the inserts (40a, 40b, 40c) of Foxen, such that a footbed having a first hardness and each of the one or more inserts have a different hardness than the footbed as taught by Ellis, to provide shoes that can be customized to the desired cushioning or support characteristics for a particular activity or different levels of activity, such as running, training or racing shoes (par. 183) for the shoe wearer.  
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Still Foxen and Ellis are silent in disclosing the footbed including one or more reliefs extending into an outer surface of the chassis and partially through the chassis; the bottom surface extending through an opening disposed in the respective plurality of sockets and partially extending into a portion of the one or more reliefs.
Van teaches footwear and discloses the footbed including one or more reliefs extending into an outer surface of the chassis and partially through the chassis  (See Col. 11, Lines 27 – 40, and Annotated Figure 18, and Figure 20 of Van); the bottom surface extending through an opening disposed in the respective plurality of sockets and partially extending into a portion of the one or more reliefs (See Figure 6, Annotated Figure 18 and Figure 20 Van).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the chassis and outsole of Foxen/Ellis, with the footbed including one or more reliefs extending into an outer surface of the chassis and partially through the chassis; the bottom surface extending through an opening disposed in the respective plurality of sockets and partially extending into a portion of the one or more reliefs, as taught by Van, in order to provide stability and traction to the shoe wearer thereby preventing the wearer from sliding and falling on slippery surfaces.  
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image5.png
    1004
    1733
    media_image5.png
    Greyscale

As to Claim 12, Foxen/Ellis/Van disclose the sole structure of Claim 11, wherein at least one of the one or more haptic elements (Inserts 40c-40b of Foxen) is disposed in a forefoot region of the chassis (See Annotated Figure 3, and Figure 4 of Foxen), and wherein at least one other of the one or more haptic elements (Inserts 40c of Foxen)  is disposed in a heel region of the chassis (See Annotated Figure 3, and Figure 4 of Foxen), each of the one or more haptic elements having a lower hardness than the footbed (See a first haptic element (161) having a first hardness.  See Figures 11D and paragraph [0179, and 180], Ellis explicitly states that cushioning compartments or chambers 161 "may be softer or firmer than other sole material or may be provided with special shock absorption, energy efficiency, wear, or stability characteristics”).
As to Claim 15, Foxen/Ellis/Van disclose the sole structure of Claim 11, wherein the one or more haptic elements (Inserts 40a-40c of Foxen) includes a first haptic element having a second hardness and a second haptic element having a third hardness different than the second hardness (See Paragraph 180 of Ellis, " In one embodiment, the FIG. 11D invention can be made …, rather than custom fit, but can be individually tailored for the right and left shoe with variations in the firmness of the material”), and wherein the first haptic element (40b of Foxen) is disposed in a forefoot region of the chassis and the second haptic (40a of Foxen) element is disposed in a heel region of the chassis (See Annotated Figures 3 of Foxen, teaching wherein the first haptic element (40b) is disposed in a forefoot region of the chassis and the second haptic element (40a) is disposed in a heel region of the chassis).  
As to Claim 17, Foxen/Van/Ellis disclose the sole structure of Claim 11, further comprising; an outsole attached to the footbed  (50 of Foxen)  and including one or more apertures, and wherein the one more apertures are aligned with each of the openings (See Figure 6, Annotated Figure 18 and Figures 17 & 20 Van), each of the one or more haptic elements exposed through one of the openings (See Figure 6, Annotated Figure 18 and Figures 17 & 20 Van), and wherein each of the one or more haptic elements is exposed to and spaced apart from a ground surface through a respective one of the one or more apertures and the one or more haptic elements protrudes through one of the openings (See Figure 6, Annotated Figure 18 and Figures 17 & 20 Van).
Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0268490 A1 to FOXEN (herein after "Foxen") in view of U.S. Patent Application Publication No. 2005/0268487 A1 to ELLIS III (herein after "Ellis"), and further in view of U.S. Patent No. 9,955,749 B2 to Van Atta (herein after "Van"), as to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0126422 A1 to VATTES et al. (herein after "Vattes").
As to Claim 27, Foxen/Ellis/Van disclose the sole structure of Claim 1.
Although Foxen/Ellis/Van disclose one or more asymmetrical haptic elements (inserts 40a, 40b, 40c of Foxen), Foxen/Ellis/Van do not explicitly disclose wherein the top surface of the asymmetrical haptic element includes a dome shape.  
However, Vattes teaches footwear and discloses wherein the top surface of the one or more haptic elements (24) includes a dome shape (See Figure 3 of Vattes, and Paragraph 10 of Vattes).  

    PNG
    media_image7.png
    903
    737
    media_image7.png
    Greyscale

Vattes is analogous art to the claimed invention in that it provides a dome shaped protrusion elements (haptic elements) for footwear.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the asymmetrical haptic elements  of Foxen/Ellis/Van, wherein the top surface of the one or more haptic elements includes a dome shape, as taught by Vattes, in order to provide cushioning  and resiliency and thereby having beneficial toning and relief of stress for the shoe wearer (Paragraph 2 – 3 of Vattes). 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

Claim 29 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0268490 A1 to FOXEN (herein after "Foxen") in view of U.S. Patent Application Publication No. 2005/0268487 A1 to ELLIS III (herein after "Ellis"), and further in view of U.S. Patent No. 9,955,749 B2 to Van Atta (herein after "Van"), as to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0071289A1 to AUYANG et al. (herein after "Auyang").
As to Claim 29, Foxen/Ellis/Van disclose the sole structure of Claim 1.  Although Foxen/Ellis/Van disclose asymmetrical elements (inserts 40a, 40b, 40c of Foxen), and wherein the one or more sockets tapers downward from the footbed toward a ground surface (See Annotated Figure 18 of Van), Foxen/Ellis/Van are silent wherein the top surface of the one or more asymmetrical elements is wider than the bottom surface of the one or more asymmetrical haptic elements the top surface tapering downward toward the bottom surface.  
However, Auyang teaches footwear and discloses wherein the top surface of the one or more asymmetrical elements is wider than the bottom surface of the one or more asymmetrical haptic elements the top surface tapering downward toward the bottom surface (See Figure 4 and paragraphs 0059 and 0092 of Auyang), 
Auyang is analogous art to the claimed invention in that it provides pin shaped  (haptic elements) for footwear.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shape of the asymmetrical haptic elements of Foxen/Ellis/Van, wherein the top surface of the one or more asymmetrical elements is wider than the bottom surface of the one or more asymmetrical haptic elements the top surface tapering downward toward the bottom surface, as taught by Auyang, in order to provide cushioning and enhanced comfort to the foot during use of the article of footwear (See Paragraph 0052 of Auyang).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duemler et al. (US 2021/0219655 A1) discloses oval shaped haptic elements placed into a sole cavity to provide feedback to a user during athletic activity. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732